DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on 12/13/19.  These drawings are acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the polarizer covers the displayer and the optical lens" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
For purposes of examination, claim 10 will be interpreted as being dependent on claim 2 which recites the limitations “the polarizer,” “the displayer” and “the optical lens.”  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McKay (US 2007/0097319).
Consider claim 1, McKay discloses (e.g. figure 1) a 3D display system, comprising: 
a rotational base (30, primary support frame); 
a 3D projecting device (12, concave mirror projects the display), rotatably disposed on the rotational base (see figure 1); 
an image capturing device (16, head-tracking device), disposed on the 3D projecting device (via various intermediaries); and 
a controller (40, control system), electrically connected to the image capturing device, the rotational base, and the 3D projecting device (see figure 1, control system 
Consider claim 9, McKay discloses (e.g. figure 1) a 3D display system, wherein the rotational base comprises a rotary column and the 3D projecting device is fixed on the rotary column (see figure 1, the primary support frame 30 is a rotational column wherein the mirror 12 is fixed on the column) [0030-0037].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-8, 10 (as best understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over McKay (US 2007/0097319) in view of Wang et al. (US 2016/0278695).
Consider claim 2, McKay discloses (e.g. figure 1) a 3D display system, wherein the 3D projecting device comprises: a displayer, configured to emit light with a first light transport direction (18, image projection sub-system); an optical lens (12, mirror 
Consider claim 3, the modified McKay reference discloses a 3D display system, wherein the light emitted by the displayer passes through the polarizer, the optical lens, and the polarizer in sequence (the light is incident on the beamsplitter, mirror and then beamsplitter again; see figure 1 of McKay) [0030-0037 of McKay, 0070-0072 of Wang].
Consider claim 4, the modified McKay reference discloses a 3D display system, wherein the image capturing device and the polarizer face toward the same direction (both elements face the user; see figure 1 of McKay) [0030-0037 of McKay].
Consider claim 5, the modified McKay reference discloses a 3D display system, further comprising: a box (10, autostereoscopic system), accommodating the displayer, 
Consider claim 6, the modified McKay reference discloses a 3D display system, further comprising: a pivoting mechanism (motor 36), electrically connected to the controller and the 3D projecting device (motor 36 is electrically connected to the controller 40 and mirror), and configured to change a position of the displayer relative to the rotational base (as the element spins the positions between the elements are changed relative to the spinning element) [0030-0037].
Consider claim 7, the modified McKay reference discloses a 3D display system, further comprising: a pivoting mechanism (motor 36), electrically connected to the controller and the 3D projecting device (motor 36 is electrically connected to the controller 40 and mirror), and configured to change a position of the optical lens relative to the rotational base (as the element spins the positions between the elements are changed relative to the spinning element) [0030-0037].
Consider claim 8, the modified McKay reference discloses a 3D display system, further comprising: a pivoting mechanism (motor 36), electrically connected to the controller and the 3D projecting device (motor 36 is electrically connected to the controller 40 and mirror) and configured to change a position of the polarizer relative to 
Consider claim 10, the modified McKay discloses a 3D display system according to claim 2, wherein the polarizer covers the displayer and the optical lens (see figure 1 of McKay, the beamsplitter covers the displayer 18 and mirror 12) [0030-0037 of McKay].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199.  The examiner can normally be reached on 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

JRC/JADE R CHWASZ/Primary Examiner, Art Unit 2872